Mitchell, J.
This case is controlled by that, of Lee v. Minn. & St. Louis Ry. Co., 34 Minn. 225, (25 N. W. Rep. 399.) The uncertainty or indefiniteness complained of is not as to what the complaint alleges, but as to what particular evidence the plaintiffs may produce to support it. The allegations as to the acts of the defendant railway constituting plaintiffs’ cause of action are not claimed to be either uncertain or indefinite, but what defendant asks is that the plaintiffs be required to plead the'names of the particular officers or agents, claimed to have done or committed these acts, so that it may be advised in advance what particular witnesses it will probably need to rebut the evidence of the plaintiffs. To require this would be unprecedented, and subversive of the most familiar and well-established rules of pleading. '
Order affirmed.